DETAILED ACTION
This action is in response to communications filed on July 25th, 2021.
Claims are 1-21 are hereby allowed.  Claims 1, 3-4, 11, 13-14, and 21 are currently amended.  Claims 5 and 15 are currently canceled.
The present application is a continuation of application no. 16/436,015 filed on June 10th, 2019, which has matured in patent no. 10,992,620, which is a continuation of application no. 15/377,369, filed on December 13th, 2016, which has matured into patent no. 10,320,728.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 25th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent nos.  10,992,620 and 10,320,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded and overcomes the prior Double Patenting rejection.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon search and consideration in the technology area of superimposing topical notifications onto video content, no prior art was identified as teaching: allowing a content creator to make a determination and selection via a creator interface of a topic notification to be superimposed on the presentation of video based on a topic of messages generated by users during a given period of time.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al Majid	Patent no.	11,397,517
Jalil		Patent no.	11,218,431
Hunderner	Pat. Pub.	2017/0019694
Zhou		Pat. Pub.	2017/0039765
Silver		Pat. Pub.	2017/0034237
Taylor		Pat. Pub.	2016/0381427
Kitch		Pat. Pub.	2015/0046822
Harwell		Pat. Pub.	2013/0302005
Twyman	Patent no.	9,668,023
Wu		Pat. Pub.	2016/0357770
Bastide		Patent no.	9,485,212
Miller		Pat. Pub.	2016/0294799
Varndell	Pat. Pub.	2018/0176661
Galvin		Pat. Pub.	2014/0229471
Bernstein	Patent no.	10,904,632
Marchetti	Pat. Pub.	2016/0330526
Chang		Pat. Pub.	2016/0286244

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/2/22
/BLAKE J RUBIN/Examiner, Art Unit 2457